—Judgment unanimously affirmed. Memorandum: We reject the contention *971of defendant that he did not knowingly waive his right to appeal. During the plea allocution, the prosecutor recited the terms of the plea offer, including the waiver of the right to appeal. Although it would have been preferable for County Court to address specifically defendant’s waiver of the right to appeal during the plea allocution, we conclude that the statement of defendant that he understood the terms of the plea offer as recited by the prosecutor constitutes a knowing waiver of that right (see, People v Seaberg, 74 NY2d 1, 11). Defendant failed to move to withdraw his plea of guilty or to vacate the judgment of conviction, and thus his further contention that his plea of guilty was not knowingly or voluntarily entered is not preserved for our review (see, People v Lopez, 71 NY2d 662, 665; People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 878). This case does not fall within the narrow exception to the preservation doctrine set forth in People v Lopez (supra, at 666). (Appeal from Judgment of Orleans County Court, Punch, J.— Promoting Prison Contraband, 1st Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.